 

 

 

Case 1:20-cr-00193-AKH Document 22 Filed 09/21/20 Page 1 of 2

 

April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

miei caoapeer ele aera ei la vo dpeio ak aly a ace ere acerca
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
at AT CRIMINAL PROCEEDING
VITALY NILOV
20-CR-193 (AKH
Defendant. (
cet TR ee oa Seer Rad estes aban cin are nate ey oon nia

Check Proceeding that Applies

x

Le er er

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that i wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as! do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse, | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that | willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to
do So.

 

 

September 16, 2020 Lt CO
connate t Signature of Defendant
Sentence ‘

| understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York at the time of my sentence and to speak directly in that courtroom to the judge who
will sentence me. | am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. | do not wish
to wait until the end of this emergency to be sentenced. | have discussed these issues with my
attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
courtroom with my attorney and the judge who wil! impose that sentence. By signing this
document, | wish to advise the court that | willingly give up my right to appear in a courtroom in
the Southern District of New York for my sentencing proceeding as well as my right to have my
attorney next to me at the time of sentencing on the following conditions. | want my attorney to
Case 1:20-cr-00193-AKH Document 22 Filed 09/21/20 Page 2 of 2

* TTR : mat RA ASP hl A een no ee

 

 

be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.

| also want the ability to speak privately with my attorney at any time during the proceeding if |
wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. {| affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

ae ow: e
Date: September 16, 2020 ae ee C_

MICHAEL C. FARKAS, ESQ. Signature of Defense Counsel

 

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

we Bite

Date:

 

Signature of Defense Counsel

 

Accepted:

 

Signature of Jud

Date: Gz! 200 O
